May 23, 2007 VIA FACSIMILE TO (202) 772-9210 and FIRST CLASS MAIL Division of Corporation Finance U.S. Securities and Exchange Commission 100 F. Street N.E. Mail Stop 4561 Washington D.C. 20549 Attn:Karen Garnett, Assistant Director Re:United Mortgage Trust File NO. 0-32409 Preliminary Proxy on Form 14A Filed on May 11, 2007 Dear Ms. Garnett We are writing to confirm receipt of your letter dated May 21, 2007 containing comments on the above referenced filing. We are incorporating changes to our definitive proxy statement in response to those comments. We also acknowledge that: - the company is responsible for the adequacy and accuracy of the disclosure in the filing; - staff comments or changes made in response to staff comments doe not foreclose the Commission from taking any action with respect to the filing; and - the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, UNITED MORTGAGE TRUST /s/ Christine Griffin Christine “Cricket” Griffin President
